659 S.E.2d 433 (2008)
Alfred ABDO, Jr. and Abdo Demolition & Property Restoration
v.
M.B. KAHN CONSTRUCTION CO., St. Paul Surety and St. Paul Fire & Marine Insurance Co.
No. 34A08.
Supreme Court of North Carolina.
March 6, 2008.
Alfred Abdo, Jr., Pro Se.
J. Chad Bomar, for Kahn Construction, et al.
The following order has been entered on the motion filed on the 25th day of February 2008 by Defendants to remand this matter to Buncombe County for a hearing to determine appropriate sanctions:
"Motion Denied by order of the Court in conference this the 6th day of March 2008."